On Petition to Behear.
A courteous, dignified and forceful petition to rehear has been filed herein. The main argument in this petition is that the Court by its opinion heretofore handed down *326lias acted in a legislative rather than in a judicial capacity.
The parties stipulated herein that:
‘ ‘ The only question to be determined in this cause is whether the territory to be annexed to the City of Johnson City as a result of the election held December 10, 1955, was adequately described in the resolution of the City Commission calling for said election, said description being in words and figures as follows: ’ ’
Then follows the description. Under stipulation Number 4, it was stipulated that:
“A map of the area to be annexed showing the boundary of the territory as intended (that is the northeastern rather than the most easterly corner of the property owned by the City of Johnson City and located on the northerly side of U. S. Highway No. 11-E) was published in the Johnson City Press Chronicle, a newspaper of general circulation, prior to said election, as shown by photostatic copies of said newspaper attached hereto.”
Thus we see that under these stipulations the only questions that the Court had before it was whether or not the description as published and given in the petition and as published in the newspaper by the map sufficiently compiled with the Statute (Section 6-311, T.C.A.) providing among other things that “such resolution, describing the territory proposed for annexation, shall be published, * * In 0ur original opinion we endeavored to point out wherein the description was sufficient to comply with the statute because as we saw it the description as given along with the published map certainly described the *327territory to be annexed and no one was misled thereby.
The citizens in their original brief, last paragraph on bottom of page 2, summed up their main complaint in these words:
“The complainants in this cause filed their original bill, alleging among other things that the description of the property was so varied, indefinite and uncertain as to be incapable of ascertaining what property was taken into the municipality. ’ ’
"We think this stated the burden and question to be determined in the lawsuit. We think for the reasons expressed in our original opinion that this question was answered.
The municipal body through the statute referred to in our original opinion is vested with the legislative discretion to annex additional property. We of the Courts determine what are the corporate limits already established and we determine by our inquiry whether or not these boundaries as attempted to be established by the municipal power comply with the law. We have no authority to act for the municipal body in its legislative capacity. We have not so attempted to act. All we have done is to hold that the description as given is sufficient to meet the requirements of the statute and that by the description as published that no one was misled. As we read the record no one claims to have been misled.
We have very carefully considered this petition to rehear and must for the reasons herein stated overrule the same. We feel that the original opinion is the correct result to reach under the authorities and the facts as herein stipulated.